Death Opinion













IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





PD-0661-07


DARRELL JAY KEEHN, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE SECOND COURT OF APPEALS

WICHITA COUNTY



 	Per curiam.

O P I N I O N


 
	Appellant was convicted of possession or transport of certain chemicals with intent to
manufacture a controlled substance.  Tex. Health & Safety Code § 481.124.  The trial court
assessed punishment at seven years' confinement.  The court of appeals affirmed the
conviction after holding that the warrantless search of a van parked in appellant's driveway was
permissible under the plain view doctrine.  Keehn v. State, No. 2-06-047-CR slip op. (Tex.
App.-Fort Worth Jan. 18, 2007), reh'g overruled (April 5, 2007).
	Appellant has filed a petition for discretionary review in which he complains, in part,
that the court of appeals ignored his argument that the plain view doctrine did not permit the
warrantless entry into the van.  Appellant presented three arguments to the court of appeals in
support of his claim that the warrantless search and seizure were unconstitutional: (1) it was
not immediately apparent that the item observed in the van was evidence of a crime; (2) the
officer was not lawfully in a place where he could view the evidence; and (3) the officers did
not have a lawful right to enter the van based on plain view alone.  The court of appeals
addressed the first two of these arguments, but did not address the third.  The court of appeals
failed to address "every issue raised and necessary to final disposition of the appeal."  Tex. R.
App. P. 47.1.
	We grant appellant's petition for discretionary review, vacate the judgment of the court
of appeals, and remand this case to that court to address every issue raised and necessary to
final disposition of the appeal.  Id.

DELIVERED SEPTEMBER 12, 2007
PUBLISH